 
NINETEENTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT


THIS NINETEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
made and entered into on September 27, 2011, by and among SMF Energy
Corporation, a Delaware corporation and successor-by-merger to Streicher Mobile
Fueling, Inc., a Florida corporation ("SMF"); SMF Services, Inc., a Delaware
corporation ("SSI"); H & W Petroleum Company, Inc., a Texas corporation ("H & W"
and, together with SMF and SSI, each a "Co-Borrower" and collectively,
"Borrower"); and Wells Fargo Bank, National Association, a national banking
association and successor by merger to Wachovia Bank, National Association
("Lender").


R E C I T A L S


A.           Borrower and Lender are parties to that certain Loan and Security
Agreement dated September 26, 2002 (as at any time amended, restated,
supplemented or otherwise modified, the "Loan Agreement").  The Obligations
under (and as defined in) the Loan Agreement are guaranteed by Streicher Realty,
Inc., a Florida corporation ("Guarantor").


B.           The parties hereto desire to amend the Loan Agreement upon the
terms and subject to the conditions hereinafter set forth.


NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) in hand paid
and other good and valuable consideration, the receipt and sufficiency of which
are hereby severally acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


1.           Each capitalized term used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such term in the Loan
Agreement.


2.           Subject to the satisfaction of each of the conditions precedent set
forth in this Amendment, the Loan Agreement is hereby amended as follows:


(a)           By deleting the definition of "Applicable Margin" contained in
Section 1.3 of the Loan Agreement in its entirety and by substituting in lieu
thereof the following:


 
 

--------------------------------------------------------------------------------

 
 
1.3           "Applicable Margin" shall mean (a) during the period commencing on
the Nineteenth Amendment Date and ending on the last day of the month in which
Lender receives and reviews the monthly financial statements and compliance
certificate required to be delivered by Borrower pursuant to Section 9.6(a) of
this Agreement for the month ending on September 30, 2011, (i) as to all
Revolving Loans that are Prime Rate Loans, one and one quarter percent (1.25%),
(ii) as to all Term Loans that are Prime Rate Loans, one and one-half percent
(1.50%), (iii) as to all Revolving Loans that are LMIR Loans, two and one
quarter percent (2.25%), and (iv) as to all Term Loans that are LMIR Loans, two
and one-half percent (2.50%); and (b) commencing on the first day of the month
immediately following the month in which Lender receives and reviews the monthly
financial statements and compliance certificate required to be delivered by
Borrower pursuant to Section 9.6(a) of this Agreement for the month ending on
September 30, 2011, as to all Loans, the Applicable Margin determined on a
quarterly basis according to the performance of Borrower as measured by the
Fixed Charge Coverage Ratio, for the period of four (4) fiscal quarters ended on
the last day of the fiscal quarter immediately preceding the applicable
Adjustment Date (as defined below), as follows:
 
 
FIXED CHARGE
COVERAGE RATIO
APPLICABLE MARGIN
 
Prime Rate Loans
 
LMIR Loans
 
 
Revolving Loans
 
Term Loan
 
Revolving Loans
 
Term Loan
 
Less than or equal to 1.3 to 1.0
 
2.00%
 
2.25%
 
3.00%
 
3.25%
 
Greater than 1.3 to 1.0, but less than 1.9 to 1.0
 
1.25%
 
1.50%
 
2.25%
 
2.50%
 
Greater than or equal to 1.9 to 1.0
 
1.00%
 
1.25%
 
2.00%
 
2.25%
 



; provided that (i) the Applicable Margin shall thereafter be subject to
reduction or increase, as applicable and as set forth in the table above, on a
quarterly basis according to the performance of Borrower as measured by the
Fixed Charge Coverage Ratio as of the last day of the fiscal quarter immediately
preceding the applicable Adjustment Date, for the period of four (4) fiscal
quarters ended on the last day of the fiscal quarter immediately preceding the
applicable Adjustment Date; (ii) except as set forth in clause (iii) below, any
increase or reduction in the Applicable Margin provided for in this subsection
(b) shall be effective on the first day of the month immediately following
Lender's receipt and review of the applicable financial statements and
corresponding compliance certificate (each, an "Adjustment Date"); (iii) if the
financial statements and the corresponding compliance certificate of Borrower
setting forth the Fixed Charge Coverage Ratio are not received by Lender on or
prior to the date required pursuant to Section 9.6(a) of this Agreement, then
the Applicable Margin shall be determined as if the Fixed Charge Coverage Ratio
is less than 1.3 to 1.0 (without regard to the actual Fixed Charge Coverage
Ratio) until such time as such financial statements and compliance certificate
are received by Lender and any Event of Default resulting from Borrower's
failure to timely deliver such financial statements or compliance certificate is
waived in writing by Lender; (iv) on each date that the Default Rate accrues on
any Loans, the Applicable Margin on such date for such Loans shall be determined
as if the Fixed Charge Coverage Ratio is less than 1.3 to 1.0 (without regard to
the actual Fixed Charge Coverage Ratio); (v) for the final fiscal quarter of any
fiscal year, Borrower may provide the monthly unaudited financial statements of
Borrower required under Section 9.6(a) of this Agreement for the purpose of
determining the Applicable Margin; however, if, upon delivery of the annual
audited financial statements required to be submitted by Borrower to Lender
pursuant to Section 9.6(a) of this Agreement, Borrower has not met the criteria
for reduction of the Applicable Margin pursuant to the terms hereinabove for the
final fiscal quarter of the fiscal year then ended, then (x) such Applicable
Margin reduction shall be terminated and, effective on the first day of the
month immediately following the month in which Lender receives and reviews such
audited financial statements, the Applicable Margin shall be the Applicable
Margin that would have been in effect if such reduction had not been implemented
based upon the monthly unaudited financial statements of Borrower for the final
fiscal quarter of the fiscal year then ended, and (y) Borrower shall pay to
Lender, on demand, the amount equal to the difference between the amount of
interest and fees that would have been paid using the Applicable Margin
determined based upon such audited financial statements and the amount of
interest and fees actually paid during the period in which the reduction of the
Applicable Margin was in effect based upon the monthly unaudited financial
statements for the final fiscal quarter of the fiscal year then ended.


 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)           By deleting the parenthetical at the end of subclause (b)(i) of
the definition of "Excess Availability" contained in Section 1.27 of the Loan
Agreement in its entirety immediately following the word "Obligations" and by
substituting in lieu thereof the following:


(but not including for this purpose the then outstanding principal amount of the
Term Loan and the then outstanding principal amount of the Real Estate Term
Loan)


(c)           By deleting the definition of "Fixed Charges" contained in Section
1.29A of the Loan Agreement in its entirety and by substituting in lieu thereof
the following:


1.29A           "Fixed Charges" shall mean, with respect to any period, the sum,
calculated for Borrower and its Subsidiaries on a consolidated basis, of the
following, without duplication: (a) all Interest Charges paid in cash during
such period, plus (b) all principal payments of Indebtedness for borrowed money
(for this purpose including, without limitation, regularly scheduled repayments
of the Term Loan and the Real Estate Term Loan but excluding any prepayments of
the Term Loan required by Section 7.4(b), any prepayments of the Real Estate
Term Loan required by Section 2.4(c) and any repayments of the Revolving Loans)
made during such period and all payments of Indebtedness for the deferred
purchase price of any property or services (including, without limitation, any
indemnification, adjustment of purchase price, earn-outs or other similar
obligations incurred in connection with any future (i.e. occurring after the
Eighteenth Amendment Date) acquisition or sale or other disposition of assets)
and Capital Leases (including, without duplication of items (a) and (b) of this
definition but otherwise without limitation, the interest component with respect
to Indebtedness under Capital Leases) made during such period, plus (c) all
dividends, distributions, repurchases and redemptions in respect of Capital
Stock paid in cash during such period.


(d)           By deleting clause (h) of the definition of "Indebtedness"
contained in Section 1.33 of the Loan Agreement and by substituting in lieu
thereof the following:


(h) all obligations, liabilities and indebtedness of such Person arising under
any Swap Agreement and


 
- 3 -

--------------------------------------------------------------------------------

 
 
(e)           By deleting the definition of "Loans" contained in Section 1.43 of
the Loan Agreement in its entirety and by substituting in lieu thereof the
following:


1.43           "Loans" shall mean, collectively, the Revolving Loans, the Term
Loan and the Real Estate Term Loan.


(f)           By deleting the definition of "Revolving Loan Limit" contained in
Section 1.59 of the Loan Agreement in its entirety and by substituting in lieu
thereof the following:


1.59           "Revolving Loan Limit" shall mean the amount of $25,000,000.


(g)           By deleting the second sentence of the definition of "Reserves"
contained in Section 1.58 of the Loan Agreement and by substituting in lieu
thereof the following:


Without limiting the generality of the foregoing, the term "Reserves" as used
herein shall include, without limitation, (a) Dilution Reserves, (b) at any time
that the Fixed Charge Coverage Ratio, measured as of the last day of the
immediately preceding month for the twelve month period then ending, is less
than 1.25 to 1.00, the aggregate amount of Borrower's payroll for a period of
two weeks with respect to all drivers employed or contracted by Borrower, (c)
the Disposed Vehicle Reserve, and (d) the Swap Agreements Reserve.


(h)           By deleting the definition of "LIBOR Market Index Rate" contained
in Section 1.74 of the Loan Agreement in its entirety and by substituting in
lieu thereof the following:


1.74           "LIBOR Market Index Rate" shall mean, for any date of
determination, the per annum rate of interest equal to the rate of interest
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the London interbank offered rate for three (3) month U.S.
Dollar deposits at approximately 11:00 a.m. (London time) on such date, or, if
such date is not a Business Day, then the immediately preceding Business Day
(or, if not so reported, then as determined by Lender from another recognized
source or interbank quotation); provided, however, that, if more than one rate
is specified on Reuters Screen LIBO Page, then the applicable rate shall be the
arithmetic mean of all such specified rates.


(i)           By deleting the definition of "Maximum Credit" contained in
Section 1.45 of the Credit Agreement and substituting in lieu thereof the
following:


1.45           "Maximum Credit" shall mean, at any time, the Revolving Loan
Limit plus the outstanding principal balance at such time of the Term Loan plus
the outstanding principal balance at such time of the Real Estate Term Loan.


(j)           By adding the following clause immediately following clause (m) in
the definition of "Eligible Inventory" contained in Section 1.71 of the Loan
Agreement:


", and (n) Inventory purchased from Chevron/Texaco"


 
- 4 -

--------------------------------------------------------------------------------

 
 
(k)           By adding the following new Sections 1.76, 1.87, 1.88, 1.89, 1.97,
1.98, 1.99, 1.100, 1.101, 1.102 and 1.103, 1.104, 1.105, 1.106, 1.107 and 1.108,
to the Loan Agreement, in proper numerical sequence:


1.76           "Reserved".


1.87           "Designated Account" shall mean Borrower's account at Lender as
listed in the documents to be executed in conjunction with the Loan Management
Service.


1.88           "Fixed Charge Coverage Ratio" means, for any period, the ratio of
(i) EBITDA for such period minus (A) the amount of all Capital Expenditures
incurred during such period, to the extent not financed by Indebtedness
permitted under this Agreement for such purpose, minus (B) the amount of all
taxes that are based on (or measured by) income, to the extent that such taxes
are paid in cash during such period and are used or included in the
determination of Net Income for such period, or any other period, to (ii) Fixed
Charges for such period.


1.89           "Loan Management Service" means Lender's proprietary automated
loan management program currently known as "Loan Manager" and any successor
service or product of Lender which performs similar services.


1.97           "Lufkin Real Property" means that certain improved real property
located at 2509 W. Frank Avenue, Lufkin, Texas.


1.98           "Lufkin Real Property FMV" means an amount equal to the appraised
fair market value of the Lufkin Real Property as determined by Lender based upon
the Lufkin Real Property Appraisal.


1.99           "Lufkin Real Property Appraisal" means any appraisal of the
Lufkin Real Property, to be in form, scope and methodology acceptable to Lender
and by an appraiser acceptable to Lender, addressed to Lender and upon which
Lender is expressly permitted to rely.


1.100           "Mortgage" means a mortgage, deed of trust, deed to secure debt
or other, similar instrument pursuant to which Lender shall be granted a Lien on
real property, to be in form and content satisfactory to Lender.


1.101           "Nineteenth Amendment" shall mean that certain Nineteenth
Amendment to Loan and Security Agreement, dated September 27, 2011, by and among
Borrower and Lender.


1.102           "Nineteenth Amendment Date" shall mean September 27, 2011.


1.103           "Real Estate Term Loan" shall mean a term loan made by or on
behalf of Lender to Borrower as provided for in Section 2.4, subject to all the
terms and conditions applicable thereto.


1.104           "Real Estate Term Loan Amount" shall mean the least of
(i) $1,300,000, (ii) 70% of the Lufkin Real Property FMV and (iii) 100% of cost
of the Lufkin Real Property.


 
- 5 -

--------------------------------------------------------------------------------

 
 
1.105           "Real Estate Term Loan Funding Date" shall mean the date on
which the Real Estate Term Loan Conditions have been satisfied and which date
shall be no later than December 2, 2011.


1.106           "Real Estate Term Loan Conditions" means, with respect to the
Real Estate Term Loan requested by Borrower pursuant to Section 2.4, each of the
conditions set forth in Section 4.2 of the Loan Agreement and each of the
following conditions:


(a)           at the time of funding the Real Estate Term Loan, no Default or
Event of Default shall have occurred and be continuing or would result from the
making of the requested Real Estate Term Loan;


(b)           Lender shall have received the duly executed Real Estate Term Note
from Borrower;


(c)           Lender shall have completed its due diligence with respect to
Borrower's acquisition of the Lufkin Real Property, including, without
limitation, Lender's receipt, review and approval of a flood certification
showing the flood plain designation of the Lufkin Real Property, the Lufkin Real
Property Appraisal, and an acceptable environmental phase I (and if appropriate,
phase II) audit and tests of the Lufkin Real Property conducted by an
independent environmental engineering firm acceptable to Lender, including the
form, scope and methodology of such audit and tests, confirming that Borrower is
in compliance with all material applicable environmental laws and the absence of
any material environmental problems along with a reliance letter from the entity
conducting such Phase I audit, allowing Lender to rely on the contents thereof,
in form and substance satisfactory to Lender;


(d)           Lender shall have received a Mortgage with respect to the Lufkin
Real Property and the other Collateral located thereon or affixed thereto duly
executed and delivered to Lender (or to the title insurance company for
recordation pursuant to an escrow arrangement acceptable to Lender) by each of
the signatories thereto in form and substance satisfactory to Lender, and
Borrower shall be in compliance with all of the terms thereof;


(e)           Lender shall have received certificates of insurance with respect
to property insurance policies in form reasonably acceptable to Lender as
required by Section 9.5 of the Loan Agreement and all insurance required by the
Mortgage encumbering the Lufkin Real Property, and loss payable endorsements on
Lender's standard form of loss payee endorsement naming Lender as mortgagee with
respect to each such policy;


(f)           Lender shall have received, reviewed and found acceptable a fully
paid mortgagee title insurance policy (or binding commitment to issue a title
insurance policy, marked to Lender's satisfaction to evidence the form of such
policy to be delivered), in standard ALTA form, issued by a title insurance
company satisfactory to Lender, in an amount equal to not less than the fair
market value of the Lufkin Real Property, subject to the Mortgage thereon and
with such endorsements as required by Lender, insuring such Mortgage to create a
valid Lien on the Lufkin Real Property with no exceptions other than permitted
encumbrances (to be defined in the Mortgage) and other exceptions Lender shall
have approved in writing;


 
- 6 -

--------------------------------------------------------------------------------

 
 
(g)           Lender shall have received, reviewed and found acceptable a
current, as-built survey with respect to each parcel of the Lufkin Real
Property, which survey shall indicate the following:  (i) an accurate metes and
bounds or lot, block and parcel description of the Lufkin Real Property; (ii)
the correct location of all buildings, structures and other improvements on the
Lufkin Real Property, including all streets, easements, rights of way and
utility lines; (iii) the location of ingress and egress from the Lufkin Real
Property, and the location of any set-back or other building lines affecting the
Lufkin Real Property; (iv) flood plain certification and (v) a certification by
a registered land surveyor in form and substance acceptable to Lender,
certifying to the accuracy and completeness of such survey and to such other
matters relating to the Lufkin Real Property and survey as Lender shall
reasonably require;


(h)           Lender shall have received, reviewed and found acceptable the
purchase documents relating to Borrower's purchase of the Lufkin Real Property,
and received assurances satisfactory to Lender that all of the transactions
contemplated by such purchase documents have been consummated in accordance with
the terms and conditions thereof;


(i)           Lender shall have received an Environmental Indemnity Agreement
with respect to the Lufkin Real Property duly executed and delivered in form and
substance satisfactory to Lender; and


(j)           Lender shall have received from local counsel for Borrower a duly
executed and delivered opinion letter regarding the Mortgage encumbering the
Lufkin Real Property and covering such matters as Lender requires, which shall
be in form and substance satisfactory to Lender and its counsel.


1.107           "Real Estate Term Note" shall have the meaning ascribed to such
term in Section 2.4.


1.108           "Swap Agreements Reserve" shall mean a Reserve in amounts
established by Lender in respect of any Swap Agreement between Borrower and
Lender or an affiliate of Lender which are outstanding from time to time, equal
to not less than 110% of the mark-to-market exposure of Borrower in regard
thereto.


(l)           By adding the following new Section 2.4 to the Loan Agreement,
immediately following the end of existing Section 2.3:


2.4           Real Estate Term Loan.  (a) Subject to and upon the terms and
conditions contained herein, Lender agrees to make a Real Estate Term Loan to
Borrower in the original principal amount of the Real Estate Term Loan
Amount.  The Real Estate Term Loan shall be (i) evidenced by a term note in such
original principal amount (substantially in the form of Exhibit A to the
Nineteenth Amendment) duly executed and delivered by Borrower to Lender on the
date of disbursement of the Real Estate Term Loan (the "Real Estate Term Note"),
(ii) to be repaid, together with interest and other amounts, in accordance with
this Agreement, the Real Estate Term Note, and the other Financing Agreements,
and (iii) secured by all of the Collateral and a Mortgage on the Lufkin Real
Property.


 
- 7 -

--------------------------------------------------------------------------------

 
 
(b)           The principal amount of the Real Estate Term Loan shall be repaid
in consecutive equal monthly installments (or earlier as provided herein), based
on the original principal amount thereof divided by 180, payable on the first
day of each month commencing on the first day of the month following the Real
Estate Term Loan Funding Date.  The last installment shall be in the amount of
the entire unpaid balance of the Real Estate Term Loan.  Notwithstanding
anything to the contrary contained herein, the entire unpaid balance of the Real
Estate Term Loan shall be payable on the Renewal Date or, if earlier, the date
on which this Agreement is terminated in accordance with the terms hereof.


(c)           At Lender's request, up to once per year, and at any other time or
times as Lender requests after an Event of Default, Borrower shall, at its
expense, deliver or cause to be delivered to Lender a then current Lufkin Real
Property Appraisal and  if, on the date of the Lender's receipt of the
applicable Lufkin Real Property Appraisal, the principal balance of the Real
Estate Term Loan exceeds the Required LTV Percentage (as defined below) of the
Lufkin Real Property FMV, then, Borrower shall prepay the balance of the Real
Estate Term Loan in the amount of such excess, in the inverse order of its
maturity, within ten (10) Business Days after Lender delivers written notice to
Borrower of the existence of such circumstance and the amount of such excess. As
used herein with respect to the Real Estate Term Loan and the Lufkin Real
Property, "Required LTV Percentage" means seventy percent (70%).


(m)           By deleting Section 3.4 of the Loan Agreement in its entirety and
by substituting in lieu thereof the following:


3.4           Unused Line Fee.  Borrower shall pay to Lender monthly an unused
line fee at the per annum rate equal to 0.375% of the amount by which the
Revolving Loan Limit exceeds the average daily principal balance of the
outstanding Revolving Loans and Letter of Credit Accommodations during the
immediately preceding month (or part thereof) while this Agreement is in effect
and for so long thereafter as any of the Obligations are outstanding, which fee
shall be payable on the first day of each month in arrears.


(n)           By deleting clause (iii) of Section 5.2(d) of the Loan Agreement
in its entirety and substituting in lieu thereof the following:


on or before the opening of such deposit account, Borrower shall as Lender may
require, specifically comply with Section 6.3(a) in regard thereto.


(o)           By deleting Section 6.3(a) of the Loan Agreement in its entirety
and substituting in lieu thereof the following:


 
- 8 -

--------------------------------------------------------------------------------

 
 
(a)           Borrower shall maintain its primary cash management system and
deposit accounts (including lockboxes and all deposit accounts into which
collections of Accounts are directed (its "Blocked Accounts")) at Lender.
Borrower shall promptly deposit, and direct its account debtors to directly
remit all payments on Receivables and all payments constituting proceeds of
Inventory or other Collateral, in the identical form in which such payments are
made, whether by cash, check or other manner, into such Blocked Accounts. All
items received or deposited into a Blocked Account are the property of Lender,
and, except as otherwise provided in this Agreement, Lender will wire, or
otherwise transfer, on a daily basis, all available funds received or deposited
into the Blocked Account to such operating account or other account of Borrower
or Lender as Borrower may specify in writing to Lender in accordance with
Section 12.3 hereof. Without limiting any other rights or remedies of Lender,
Lender may transfer all available funds received or deposited into the Blocked
Accounts to the Lender Payment Account at any time that either: (i) a Default
exists (and if curable, such Default is not cured within five (5) days), (ii) an
Event of Default shall exist or have occurred and be continuing, or (iii) upon
Lender's written notice that Excess Availability is less than $3,000,000. In the
event that at any time after Lender has elected to transfer funds to the Lender
Payment Account pursuant to clause (iii) above, Borrower maintains Excess
Availability of no less than $3,000,000 for a period of ninety (90) consecutive
days, then upon Borrower's written request received by Lender after the end of
such ninety (90) day period, Lender shall thereafter transfer the funds on
deposit in such accounts to such operating account or other account of Borrower
or Lender as Borrower may specify in writing to Lender in accordance with
Section 12.3 hereof until such time as Lender is entitled to otherwise transfer
the available funds to the Lender Payment Account as provided above. At any time
that Lender is entitled to transfer payments to the Lender Payment Account as
provided above, Borrower agrees that all payments made to such Blocked Accounts
or other funds received and collected by Lender, whether in respect of the
Receivables, as proceeds of Inventory or other Collateral or otherwise, shall be
treated as payments to Lender in respect of the Obligations and therefore shall
constitute the property of Lender to the extent of the then outstanding
Obligations. Any accounts other than the Blocked Accounts shall be at a bank or
financial institution acceptable to Lender and any such account shall be subject
to a Deposit Account Control Agreement, in form and substance satisfactory to
Lender.


(p)           By deleting Section 6.5 of the Loan Agreement in its entirety and
substituting in lieu thereof the following:


6.5           Authorization to Make Loans.


(a)           So long as Lender has not separately agreed to allow Borrower to
use the Loan Management Service, Lender is authorized to make the Loans and
provide the Letter of Credit Accommodations based upon telephonic or other
instructions received from anyone purporting to be an officer of Borrower or
other authorized person or, at the discretion of Lender, if such Loans are
necessary to satisfy any Obligations. All requests for Loans or Letter of Credit
Accommodations hereunder shall specify the date on which the requested advance
is to be made or Letter of Credit Accommodations established (which day shall be
a Business Day) and the amount of the requested Loan. Requests received after
11:30 a.m., Miami, Florida time on any day shall be deemed to have been made as
of the opening of business on the immediately following Business Day, All Loans
and Letter of Credit Accommodations under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of,
Borrower when deposited to the credit of Borrower or otherwise disbursed or
established in accordance with the instructions of Borrower or in accordance
with the terms and conditions of this Agreement.


 
- 9 -

--------------------------------------------------------------------------------

 
 
(b)           If Lender has separately agreed that Borrower may use the Loan
Management Service, Borrower shall not request and Lender shall not honor
requests for Loans made in accordance with Section 6.5(a) and all Loans will be
automatically initiated by Lender and credited to the Designated Account as
Loans as of the end of each Business Day in an amount sufficient to maintain an
agreed upon ledger balance in the Designated Account, subject only to
availability as provided in Section 2.1.  If Lender terminates Borrower's access
to the Loan Management Service, Borrower may continue to request Loans as
provided in Section 6.5(a), subject to the other terms and conditions of this
Agreement.  Lender shall have no obligation to make a Loan through the Loan
Management Service after the occurrence of an Event of Default, or in an amount
in excess of availability under Section 2.1, and may terminate the Loan
Management Service at any time in its sole discretion.


(q)           By deleting Section 9.9(d) of the Loan Agreement in its entirety
and by substituting in lieu thereof the following:


(d)           Indebtedness of Borrower under any Swap Agreement; provided, that,
such Swap Agreement is either (i) with Lender or any Affiliate of Lender or (ii)
with a bank or other financial institution that has combined capital and surplus
and undivided profits of not less than $250,000,000 and is not for speculative
purposes and such Indebtedness shall be unsecured;


(r)           By deleting Section 9.19(f) of the Loan Agreement in its entirety
and by substituting in lieu thereof the following:


(f) all out-of-pocket expenses and costs from time to time hereafter incurred by
Lender during the course of periodic field examinations of the Collateral and
Borrower's operations, plus a per diem charge at the rate of $125 per person per
hour for Lender's examiners in the field and office; provided, however, that, in
the absence of an Event of Default, Lender shall conduct no more than three (3)
such examinations in any twelve (12) month period, exclusive of acquisition
preliminary examinations and take-over examinations; and


(s)           By deleting Section 9.21 of the Loan Agreement in its entirety and
by substituting in lieu thereof the following:


9.21           Fixed Charge Coverage Ratio.  Borrower shall not permit its Fixed
Charge Coverage Ratio, measured as of the last day of each month for the period
of 12 months then ended, to be less than 1.1 to 1.0.


(t)           By deleting the first sentence of Section 12.1(a) of the Loan
Agreement and by substituting in lieu thereof the following:


 
- 10 -

--------------------------------------------------------------------------------

 
 
(a)           This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect, unless sooner terminated pursuant to the terms hereof,
for a term ending on September 27, 2016 (the "Renewal Date").


(u)           By deleting Section 12.1(c) of the Loan Agreement and by
substituting in lieu thereof the following:


(c)           If for any reason this Agreement is terminated prior to September
27, 2014, in view of the impracticality and extreme difficulty of ascertaining
actual damages and by mutual agreement of the parties as to a reasonable
calculation of Lender's lost profits as a result thereof, Borrower agrees to pay
to Lender, upon the effective date of such termination, an early termination fee
equal to one-half percent (0.5%) of the Maximum Credit.


Such early termination fee shall be presumed to be the amount of damages
sustained by Lender as a result of such early termination and Borrower agrees
that it is reasonable under the circumstances currently existing. In addition,
Lender shall be entitled to such early termination fee upon the occurrence of
any Event of Default described in Sections 10.1(g) and 10.1(h) hereof, even if
Lender does not exercise its right to terminate this Agreement, but elects, at
its option, to provide financing to Borrower or permit the use of cash
collateral under the United States Bankruptcy Code. The early termination fee
provided for in this Section 12.1 shall be deemed included in the Obligations.


(v)           The Loan Agreement and each of the other Financing Agreements are
hereby amended by deleting each reference to "Wachovia" and "Wachovia Bank,
National Association" or words of similar import and by substituting in lieu
thereof references to "Wells Fargo" and "Wells Fargo Bank, National
Association", as the context requires.


(w)           By deleting the notice address for Lender set forth in Section
12.3 of the Loan Agreement and by substituting in lieu thereof the following:



 
If to Lender: 
Wells Fargo Bank, National Association

110 East Broward Boulevard
Suite 1100
Fort Lauderdale, FL 33301
Attention: SMF Energy Loan Administration
Facsimile No.: (954) 467-5520


3.           Borrower hereby reaffirms the grant of, and hereby grants, the
security interest in property described in and pursuant to the Loan
Agreement.  As security for the prompt payment and performance of all of the
Obligations, Borrower hereby grants and re-grants to Lender a continuing
security interest in, and lien upon all, and right of setoff against, and hereby
assigns and re-assigns to Lender as security, all personal and real property and
fixtures, and interests in real and personal property and fixtures, of Borrower,
whether now owned or hereafter acquired or existing, and wherever located.


4.           Borrower hereby ratifies and reaffirms the Obligations, each of the
Financing Agreements and all of Borrower's covenants, duties, indebtedness and
liabilities under the Financing Agreements.


 
- 11 -

--------------------------------------------------------------------------------

 
 
5.           To induce Lender to enter into this Amendment and to grant the
accommodations set forth herein, Borrower hereby acknowledges and stipulates
that the Loan Agreement and the other Financing Agreements executed by Borrower
are legal, valid and binding obligations of Borrower that are enforceable
against Borrower in accordance with the terms thereof; all of the Obligations
are owing and payable without defense, offset or counterclaim (and, to the
extent that there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by Borrower); and the security interests and
liens granted by Borrower in favor of Lender are duly perfected, first priority
security interests and liens.


6.           To induce Lender to enter into this Amendment and to grant the
accommodations set forth herein, Borrower hereby represents and warrants to
Lender that no Default or Event of Default exists on the date hereof; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate action on the part of Borrower and this Amendment has
been duly executed and delivered by Borrower; and, except as may have been
disclosed in writing by Borrower to Lender prior to the date hereof, each of the
representations and warranties made by Borrower in the Loan Agreement are true
and correct on and as of the date hereof.


7.           In consideration of Lender's willingness to enter into this
Amendment and to grant the accommodations set forth herein, Borrower hereby
agrees to pay to Lender (i) a nonrefundable amendment and commitment fee (the
"Amendment Fee") in the amount of one hundred thousand dollars ($100,000) in
immediately available funds on the date hereof, which shall be fully earned on
the date hereof, and (ii) on demand, all costs and expenses incurred by Lender
in connection with the preparation, negotiation and execution of this Amendment,
the documentation and security for and funding of the Real Estate Term Loan and
any other Financing Documents executed or delivered pursuant hereto or in
connection with the Real Estate Term Loan and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Lender's legal counsel and any taxes or expenses associated with or
incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.  Without limiting the generality of the foregoing, Borrower
hereby agrees to pay, or to reimburse Lender for the payment of, any documentary
stamps, intangibles recording taxes, cost of appraisals and environmental
reports or other amounts required to be paid by Borrower or Lender in connection
with this Amendment, recording of any Mortgage, the Real Estate Term Note or any
other agreement, instrument or document executed or delivered in connection
therewith or the transactions contemplated thereby.


8.           The effectiveness of each of the amendments to the Loan Agreement
set forth in this Amendment is subject to the satisfaction of each of the
following conditions precedent, in each case in form and substance satisfactory
to Lender:


 
(a)
Lender shall have received duly executed and delivered counterparts of this
Amendment and the attached Acknowledgment and Agreement of Guarantor from
Borrower and Guarantor, respectively;



 
(b)
Lender shall have received duly executed and delivered Closing and Incumbency
Certificates from Borrower and Guarantor, together with resolutions of the board
of directors of Borrower and Guarantor, and certificates of good standing issued
as of a recent date by each state in which Borrower and Guarantor, respectively,
are required to be qualified in order to operate their businesses as currently
conducted;

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
(c)
Lender shall have received such other documents, instruments and agreements as
Lender requires, all of which shall be in form and substance satisfactory to
Lender;



 
(d)
Lender shall have received full payment of the Amendment Fee; and



 
(e)
no Default or Event of Default shall exist or occur on the date hereof.



9.           Post Closing Covenant. Borrower hereby acknowledges and agrees to
deliver or cause to be delivered to Lender each of the following:


(i) Within thirty (30) days after the date of this Amendment, an updated
Information Certificate in form and substance satisfactory to Lender. Borrower
further acknowledges and agrees that based on such Information Certificate
Lender may order updated lien searches with respect to Borrower, Guarantor and
their respective assets, and Lender shall be satisfied that, after giving effect
to the transactions contemplated hereby, the Collateral shall not be encumbered
by any security interests, liens or other encumbrances other than as permitted
by Section 9.8 of the Loan Agreement, after giving effect to this Amendment; and


(ii) Within sixty (60) days after the date of this Amendment, at Borrower's
expense, written appraisals as to the Vehicles, in form, scope and methodology
acceptable to Lender and by an appraiser acceptable to Lender, addressed to
Lender and upon which Lender is expressly permitted to rely.


10.           Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to "this Agreement," "hereunder," or words of like import shall
mean and be a reference to the Loan Agreement, as amended by this Amendment.


11.           This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.


12.           This Amendment shall be governed by and construed in accordance
with the internal laws of the State of Florida, without giving effect to its
conflict of laws principles.


13.           Except as otherwise expressly provided in this Amendment, nothing
herein shall be deemed to amend or modify any provision of the Loan Agreement or
any of the other Financing Agreements, each of which shall remain in full force
and effect.  This Amendment is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Loan Agreement as herein
modified shall continue in full force and effect.


14.           This Amendment may be executed in any number of counterparts and
by different parties to this Amendment on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement.  Any manually-executed signature page
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature page hereto.  Any party delivering a
manually-executed counterpart of this Amendment by facsimile or other electronic
transmission shall also deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability and binding effect of this Amendment.


 
- 13 -

--------------------------------------------------------------------------------

 
 
15.           To induce Lender to enter into this Amendment and to grant the
accommodations set forth herein, Borrower hereby releases and forever discharges
Lender and each and every one of its directors, officers, employees,
representatives, legal counsel, agents, parents, subsidiaries and affiliates,
and persons employed or engaged by them, whether past or present (hereinafter
collectively referred to as the "Lender Releasees"), of and from all actions,
agreements, damages, judgments, claims, counterclaims, and demands whatsoever,
whether liquidated or unliquidated, contingent or fixed, determined or
undetermined, at law or in equity, which Borrower had, now has, or may at any
time have against the Lender Releasees, or any of them, for, upon or by reason
of any matter, cause or thing whatsoever to the date of this Amendment, whether
arising out of, related to or pertaining to the Obligations, the Financing
Agreements or otherwise, including, without limitation, the negotiation,
closing, administration and funding of the Obligations or the Financing
Agreements.  Borrower acknowledges that this provision is a material inducement
for Lender entering into this Amendment and that this provision shall survive
the payment in full of all Obligations and the termination of all Financing
Agreements.


16.           To the fullest extent permitted by applicable law, each party
hereto hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this Amendment.
 


[Remainder of page intentionally left blank - signatures commence on following
page]
 
 
- 14 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers on the day and year first above
written.
 

 
"LENDER":
         
WELLS FARGO BANK, NATIONAL ASSOCIATION
         
 
By:
/s/ Pat Cloninger     Name:  Pat Cloninger     Title:    Vice President        
 

 

 
"BORROWER":
         
SMF ENERGY CORPORATION
         
 
By:
/s/ Michael S. Shore      Name:  Michael S. Shore      Title:    Chief Financial
Officer & Sr. Vice President          

 

 
SMF SERVICES, INC.
         
 
By:
/s/ Michael S. Shore      Name:  Michael S. Shore      Title:    Chief Financial
Officer & Sr. Vice President          

 

 
H & W PETROLEUM COMPANY, INC.
         
 
By:
/s/ Michael S. Shore      Name:  Michael S. Shore      Title:    Chief Financial
Officer & Sr. Vice President          

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR


The undersigned: (1) acknowledges and confirms that Lender's loans, advances and
credit to Borrower have been, are and will continue to be of direct economic
benefit to the undersigned, (2) acknowledges that it has previously waived any
right to consent to the foregoing Amendment or any future amendment to the Loan
Agreement but, nevertheless, consents to all terms and provisions of the
foregoing Amendment that are applicable to it, and agrees to be bound by and
comply with such terms and provisions, and (3) acknowledges and confirms that
its guaranty in favor of Lender executed in connection with the Loan Agreement
is valid and binding and remains in full force and effect in accordance with its
terms (without defense, setoff or counterclaim against enforcement thereof),
which include, without limitation, its guaranty in connection with the Loan
Agreement, as modified by the foregoing Amendment.
 

 
"GUARANTOR":
         
STREICHER REALTY, INC.,
a Florida corporation
         
 
By:
/s/ Michael S. Shore     Name:  Michael S. Shore     Title:    Chief Financial
Officer & Sr. Vice President          

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Form of Real Estate Term Note


 

[U.S. $____________] [__________, 2011]

 
 
FOR VALUE RECEIVED, the undersigned, SMF ENERGY CORPORATION, a Delaware
corporation ("SMF"), SMF SERVICES, INC., a Delaware corporation ("SSI"), and H &
W PETROLEUM COMPANY, INC., a Texas corporation ("H & W" and, together with SMF
and SSI, collectively, "Borrower"), hereby unconditionally promise, on a joint
and several basis, to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association and successor by merger to Wachovia
Bank, National Association  (together with any subsequent holder hereof, the
"Holder"), the principal sum of [___________________ ($___________)], or so much
thereof as represents the outstanding principal amount of the Real Estate Term
Loan pursuant to the terms of the Loan Agreement (as defined below), on the
dates on which such outstanding principal amounts become due and payable
pursuant to Section 2.4 of the Loan Agreement, in strict accordance with the
terms thereof.  Borrower likewise unconditionally promise, on a joint and
several basis, to pay to Holder interest from and after the date hereof on the
unpaid principal balance hereof at such interest rates, payable at such times
and computed in such manner as are specified in Section 3.1 of the Loan
Agreement, in strict accordance with the terms thereof.
 


This Real Estate Term Note (as at any time amended, restated, supplemented,
extended or otherwise modified, this "Note") is issued pursuant to, and is the
"Real Estate Term Note" referred to in, the Loan and Security Agreement dated
September 26, 2002, between Borrower and Holder, as lender (as at any time
amended, restated, supplemented, extended or otherwise modified, the "Loan
Agreement"), and Holder is and shall be entitled to all benefits thereof and of
the other Financing Agreements executed and delivered in connection
therewith.  This Note is subject to certain restrictions on transfer or
assignment as provided in the Loan Agreement.  Capitalized terms used in this
Note, unless otherwise defined herein, shall have the meanings ascribed to such
terms in the Loan Agreement.
 
This Note is subject to mandatory prepayment in accordance with the provisions
of Section 2.4 of the Loan Agreement.  Notwithstanding anything to the contrary
contained herein, the entire unpaid principal balance of and all accrued
interest on this Note shall be due and payable immediately upon the Renewal Date
or, if earlier, the date on which the Loan Agreement is terminated in accordance
with the terms thereof.


All payments of principal and interest shall be made in U.S. Dollars and in
immediately available funds as specified in the Loan Agreement.
 
Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become)  due and payable in the manner and with
the effect provided in the Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the Default Rate as and when provided in the
definition of "Interest Rate" contained in Section 1 of the Loan Agreement.  The
undersigned hereby agree, on a joint and several basis, to pay, and save Holder
harmless against any liability for the payment of, all costs and expenses,
including, but not limited to, reasonable attorneys' fees, if this Note is
collected by or through an attorney-at-law.
 
 
 

--------------------------------------------------------------------------------

 
 
In no contingency or event whatsoever, whether by reason of advancement of the
proceeds of the Real Estate Term Loan or otherwise, shall the amount paid or
agreed to be paid to Holder for the use, forbearance or detention of the Real
Estate Term Loan exceed the highest lawful rate permissible under any law which
a court of competent jurisdiction may deem applicable hereto; and, in the event
of any such payment inadvertently paid by Borrower or inadvertently received by
Holder, such excess sum shall be, at Borrower's option, returned to Borrower
forthwith or credited as a payment of principal but shall not be applied to the
payment of interest.  It is the intent hereof that Borrower not pay or contract
to pay, and that Holder not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrower under applicable law.
 
Time is of the essence of this Note.  To the fullest extent permitted by
applicable law, Borrower, for itself and its legal representatives, successors
and assigns, expressly waives presentment, demand, protest, notice of dishonor,
notice of non-payment, notice of maturity, notice of protest, presentment for
the purpose of accelerating maturity, diligence in collection, and the benefit
of any exemption or insolvency laws.
 
Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of Holder in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Holder of any right or
remedy preclude any other right or remedy.  Holder, at its option, may enforce
its rights against any Collateral securing this Note without enforcing its
rights against Borrower, any Guarantor of the indebtedness evidenced hereby or
any other property or indebtedness due or to become due to Borrower.  Borrower
hereby agrees that, without releasing or impairing Borrower's liability
hereunder, Holder may at any time release, surrender, substitute or exchange any
Collateral securing this Note and may at any time release any party primarily or
secondarily liable for the indebtedness evidenced by this Note.
 
The rights of Holder and obligations of Borrower hereunder shall be construed in
accordance with and governed by the laws (without giving effect to the conflict
of law principles thereof) of the State of Florida.
 


[Remainder of page intentionally left blank; signature appears on following
page.]


 
 

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
by its duly authorized officers on the date first above written.
 
 

ATTEST:  
SMF ENERGY CORPORATION
                     
Name:
 
By:
    Title:   Name:        Title:             

 

ATTEST:  
SMF SERVICES, INC.
                     
Name:
 
By:
    Title:   Name:        Title:             

 

ATTEST:  
H & W PETROLEUM COMPANY, INC.
                     
Name:
 
By:
    Title:   Name:        Title:             

 
 
 

--------------------------------------------------------------------------------

 